Title: To James Madison from Stephen Sayre, 15 December 1808
From: Sayre, Stephen
To: Madison, James



Sir,
Point Breeze nr. Bordenton 15th. decr. 1808.

Mr. Newbold, one of our delegates, will do me the favor of presenting this note.  I leave it to his own feelings to inform you; as to my conduct in private life, since my residence in this state, & the part I have taken in public affairs.  I do not contend for any singular merit in the late contentions.  The friends of republican principles have long since, had the power to support them; but he can tell you how ardently, & activly, I supported them, when in iminent danger, & that I was particularly persecuted by our opponents, under a belief, that I had originated the opposition to the federalist in different parts of the state.
Waving all argument, or claims on your patronage; I trust to the principles that have long distinguished your public conduct presuming that when you are in possession of the high dignity the people have confered, you will not forget the old & uniform friends of our Country.  I am respectfully yours &c

Stephen Sayre

